Name: Council Directive 81/1059/EEC of 14 December 1981 derogating in favour of the Federal Republic of Germany from Directive 73/403/EEC on the synchronization of general population censuses
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-12-31

 Avis juridique important|31981L1059Council Directive 81/1059/EEC of 14 December 1981 derogating in favour of the Federal Republic of Germany from Directive 73/403/EEC on the synchronization of general population censuses Official Journal L 385 , 31/12/1981 P. 0033+++++( 1 ) OJ NO L 347 , 17 . 12 . 1973 , P . 50 . COUNCIL DIRECTIVE OF 14 DECEMBER 1981 DEROGATING IN FAVOUR OF THE FEDERAL REPUBLIC OF GERMANY FROM DIRECTIVE 73/403/EEC ON THE SYNCHRONIZATION OF GENERAL POPULATION CENSUSES ( 81/1059/EEC )$$ THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 213 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS DIRECTIVE 73/403/EEC ( 1 ) PROVIDES THAT MEMBER STATES SHALL CONDUCT A GENERAL POPULATION CENSUS ON A DATE BETWEEN 1 MARCH AND 31 MAY 1981 ; WHEREAS SERIOUS DIFFICULTIES , WHICH COULD NOT HAVE BEEN FORESEEN WHEN THE DIRECTIVE WAS ADOPTED , HAVE ARISEN WHICH HAVE NOT ENABLED THE CENSUS IN THE FEDERAL REPUBLIC OF GERMANY TO BE CARRIED OUT BETWEEN THE SAID DATES ; WHEREAS IT IS PROPOSED TO HOLD THE SAID CENSUS IN THE FEDERAL REPUBLIC OF GERMANY BETWEEN 1 MARCH AND 31 MAY 1983 , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 BY WAY OF DEROGATION FROM ARTICLE 1 OF DIRECTIVE 73/403/EEC , THE FEDERAL REPUBLIC OF GERMANY SHALL CONDUCT A GENERAL POPULATION CENSUS ON A DATE BETWEEN 1 MARCH AND 31 MAY 1983 . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 14 DECEMBER 1981 . FOR THE COUNCIL THE PRESIDENT G . HOWE